Exhibit 10.2

BRIGHTVIEW HOLDINGS, INC.

2018 EMPLOYEE STOCK PURCHASE PLAN

1.    Purpose. The purpose of the Plan is to provide employees of the Company
and its Designated Companies with an opportunity to purchase Common Stock
through accumulated Contributions. The Company intends for the Plan to have two
components: a Code Section 423 Component (“423 Component”) and a non-Code
Section 423 Component (“Non-423 Component”). The Company’s intention is to have
the 423 Component of the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code. The provisions of the 423 Component, accordingly, will
be construed so as to extend and limit Plan participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423 of the
Code. In addition, this Plan authorizes the grant of an option to purchase
shares of Common Stock under the Non-423 Component that does not qualify as an
“employee stock purchase plan” under Section 423 of the Code; such an option
will be granted pursuant to rules, procedures or sub-plans adopted by the
Administrator designed to achieve tax, securities laws or other objectives for
Eligible Employees and the Company. Except as otherwise provided herein, the
Non-423 Component will operate and be administered in the same manner as the 423
Component.

2.    Definitions.

(a)    “Administrator” means the Committee or the Board.

(b)    “Affiliate” means any entity, other than a Subsidiary, that is an
“affiliate” within the meaning of Rule 12b-2 promulgated under Section 12 of the
Exchange Act.

(c)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards and the related issuance of shares of Common Stock under
U.S. state corporate laws, U.S. federal and state securities laws, the Code, any
stock exchange or quotation system on which the Common Stock is listed or quoted
and the applicable securities and exchange control laws of any foreign country
or jurisdiction where options are, or will be, granted under the Plan.

(d)    “Beneficial Owner” means a beneficial owner as determined under Rule
13d-3 under the Exchange Act.

(e)    “Board” means the Board of Directors of the Company.

(f)    “Change in Control” means

(i)    the acquisition (whether by purchase, merger, consolidation, combination
or other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of either (A) the then outstanding shares of Common Stock,
taking into account as outstanding for this purpose such Common Stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock; or
(B) the combined voting power of the then outstanding voting

 

1



--------------------------------------------------------------------------------

securities of the Company entitled to vote generally in the election of
directors; provided, that for purposes of this Plan, the following acquisitions
shall not constitute a Change in Control: (I) any acquisition by the Company or
any Affiliate; or (II) any acquisition by any employee benefit plan sponsored or
maintained by the Company or any Affiliate; or (III) in respect of any Common
Stock held by a particular Participant under this Plan, any acquisition by the
Participant or any group of Persons including the Participant (or any entity
controlled by the Participant or any group of Persons including the
Participant);

(ii)    during any period of twelve (12) months, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board; provided, that
any person becoming a director subsequent to the Effective Date, whose election
or nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-12 of Regulation 14A promulgated
under the Exchange Act, with respect to directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director; or

(iii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company and its Subsidiaries (taken as a whole) to any Person
that is not an Affiliate of the Company.

(g)    “Code” means the U.S. Internal Revenue Code of 1986, as amended.
Reference to a specific Section of the Code or U.S. Treasury Regulation
thereunder will include such Section or regulation, any valid regulation or
other official applicable guidance promulgated under such Section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such Section or regulation.

(h)    “Committee” means the Compensation Committee of the Board, and any
successor committee thereto or such other committee of the Board as may be
designated by the Board to administer this Plan in whole or in part, including
any subcommittee of the Board as designated by the Board in accordance with
Section 14 hereof.

(i)    “Common Stock” means the common stock, par value $0.01 per share, of the
Company.

(j)    “Company” means BrightView Holdings, Inc., a Delaware corporation, or any
successor thereto.

(k)    “Compensation” means an Eligible Employee’s base straight time gross
earnings, commissions (to the extent such commissions are an integral, recurring
part of compensation), incentive compensation, bonuses, payments for overtime
and shift premium, but exclusive of payments for equity compensation income and
other similar compensation. The Administrator, in its discretion, may, on a
uniform and nondiscriminatory basis, establish a different definition of
Compensation for a subsequent Offering Period.

 

2



--------------------------------------------------------------------------------

(l)    “Contributions” means the payroll deductions and other additional
payments that the Company may permit to be made by a Participant to fund the
exercise of options granted pursuant to the Plan.

(m)    “Designated Company” means any Subsidiary or Affiliate that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan. For purposes of the 423 Component, only the
Company and its Subsidiaries may be Designated Companies; provided, that at any
given time, a Subsidiary that is a Designated Company under the 423 Component
shall not be a Designated Company under the Non-423 Component.

(n)    “Director” means a member of the Board.

(o)    “EEA” shall have the meaning set forth in Section 8(c) of the Plan.

(p)    “EEA Limit” shall have the meaning set forth in Section 8(c) of the Plan.

(q)    “Eligible Employee” means any individual who is a common law employee
providing services to the Company or a Designated Company and is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in any calendar year by the Employer, or any lesser number of hours per week
and/or number of months in any calendar year established by the Administrator
(if required under Applicable Law) for purposes of any separate Offering or for
an Eligible Employee participating in the Non-423 Component. For purposes of the
Plan, the employment relationship will be treated as continuing intact while the
individual is on sick leave or other leave of absence that the Employer approves
or is legally protected under Applicable Laws. Where the period of leave exceeds
three (3) months and the individual’s right to reemployment is not guaranteed
either by statute or by contract, the employment relationship will be deemed to
have terminated three (3) months and one (1) day following the commencement of
such leave. The Administrator, in its discretion, from time to time may, prior
to an Enrollment Date for all options to be granted on such Enrollment Date in
an Offering, determine (for each Offering under the 423 Component, on a uniform
and nondiscriminatory basis or as otherwise permitted by Treasury Regulation
Section 1.423-2) that the definition of Eligible Employee will or will not
include an individual if he or she: (i) has not completed at least two (2) years
of service since his or her last hire date (or such lesser period of time as may
be determined by the Administrator in its discretion), (ii) customarily works
not more than twenty (20) hours per week (or such lesser period of time as may
be determined by the Administrator in its discretion), (iii) customarily works
not more than five (5) months per calendar year (or such lesser period of time
as may be determined by the Administrator in its discretion), (iv) is a highly
compensated employee within the meaning of Section 414(q) of the Code, or (v) is
a highly compensated employee within the meaning of Section 414(q) of the Code
with compensation above a certain level or is an officer or subject to the
disclosure requirements of Section 16(a) of the Exchange Act; provided, that the
exclusion is applied with respect to each Offering under the 423 Component in an
identical manner to all highly compensated employees of the Employer whose
employees are participating in that Offering.

 

3



--------------------------------------------------------------------------------

Each exclusion shall be applied with respect to an Offering under a 423
Component in a manner complying with U.S. Treasury Regulation
Section 1.423-2(e)(2)(ii). Such exclusions may be applied with respect to an
Offering under the Non-423 Component without regard to the limitations of
Treasury Regulation Section 1.423-2.

(r)    “Employer” means the employer of the applicable Eligible Employee(s).

(s)    “Enrollment Date” means the first Trading Day of each Offering Period.

(t)    “Enrollment Window” is defined in Section 5(a) of the Plan.

(u)    “EU Prospectus Directive” shall have the meaning set forth in
Section 8(c) of the Plan.

(v)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.

(w)    “Exercise Date” means the first Trading Day on or after November 14 of
each Purchase Period.

(x)    “Fair Market Value” of a share of Common Stock means, as of a particular
date, (1) if shares of Common Stock are listed on a national securities
exchange, the closing sales price per share of Common Stock on the consolidated
transaction reporting system for the principal national securities exchange on
which shares of Common Stock are listed on that date, or, if there shall have
been no such sale so reported on that date, on the last preceding date on which
such a sale was so reported, (2) if the Common Stock is not so listed, the
average of the closing bid and asked price on that date, or, if there are no
quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by an inter-dealer quotation system,
or (3) if none of the above are applicable, the Fair Market Value of a share of
Common Stock as determined in good faith by the Committee.

(y)    “Fiscal Year” means the fiscal year of the Company.

(z)    “423 Component” is defined in Section 1 of the Plan.

(aa)    “Group” shall have the meaning given the term for purposes of
Section 13(d)(3) of the Exchange Act.

(bb)    “New Exercise Date” means a new Exercise Date if the Administrator
shortens any Offering Period then in progress.

(cc)    “Non-423 Component” is defined in Section 1 of the Plan.

(dd)    “Offering” means an offer under the Plan of an option that may be
exercised during an Offering Period as further described in Section 4 of the
Plan. For purposes of the Plan, the Administrator may designate separate
Offerings under the Plan (the terms of which need not be identical) in which
Eligible Employees of one or more Employers will participate, even if the dates
of the applicable Offering Periods of each such Offering are identical and the

 

4



--------------------------------------------------------------------------------

provisions of the Plan will separately apply to each Offering. To the extent
permitted by U.S. Treasury Regulation Section 1.423-2(a)(1), the terms of each
Offering need not be identical; provided, that the terms of the Plan and an
Offering together satisfy U.S. Treasury Regulation Section 1.423-2(a)(2) and
(a)(3).

(ee)    “Offering Periods” means the periods of approximately twelve (12) months
or such other period or periods set by the Administrator during which an option
may be granted pursuant to the Plan and may be exercised, as determined under
Section 4 of the Plan. The duration and timing of Offering Periods may be
changed pursuant to Sections 4 and 20 of the Plan.

(ff)    “Other Extraordinary Event” is defined in Section 19(a) of the Plan.

(gg)    “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

(hh)    “Participant” means an Eligible Employee that participates in the Plan.

(ii)    “Person” means an individual, entity or group.

(jj)    “Plan” means this BrightView Holdings, Inc. 2018 Employee Stock Purchase
Plan.

(kk)    “Proceeding” is defined in Section 30 of the Plan.

(ll)    “Purchase Period” means, unless changed by the Administrator, the
approximately twelve (12) month period commencing after one Exercise Date and
ending with the next Exercise Date, except that the first Purchase Period of any
Offering Period will commence on the Enrollment Date and end with the next
Exercise Date.

(mm)    “Purchase Price” means an amount equal to ninety percent (90%) of the
Fair Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower; provided, that the Purchase Price may be
determined for subsequent Offering Periods by the Administrator subject to
compliance with Section 423 of the Code (or any successor rule or provision or
any other Applicable Law, regulation or stock exchange rule) or pursuant to
Section 20 of the Plan.

(nn)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(oo)    “Trading Day” means a day on which the national stock exchange upon
which the Common Stock is listed is open for trading.

(pp)    “U.S. Treasury Regulations” means the Treasury regulations of the Code.
Reference to a specific Treasury Regulation or Section of the Code shall include
such Treasury Regulation or Section, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.

 

5



--------------------------------------------------------------------------------

3.    Eligibility.

(a)    First Offering Period. In order to participate in the first Offering
Period, an Eligible Employee must complete a subscription agreement during the
applicable Enrollment Window before the first Offering Period begins.

(b)    Subsequent Offering Periods. Any Eligible Employee must complete a
subscription agreement during the prescribed Enrollment Window before any given
subsequent Offering Period in order to participate in the Plan, subject to the
requirements of Section 5 of the Plan.

(c)    Non-U.S. Employees. Eligible Employees who are citizens or residents of a
non-U.S. jurisdiction (without regard to whether they also are citizens or
residents of the United States or resident aliens (within the meaning of
Section 7701(b)(1)(A) of the Code)) may be excluded from participation in the
Plan or an Offering if the participation of such Eligible Employees is
prohibited under the laws of the applicable jurisdiction or if complying with
the laws of the applicable jurisdiction would cause the Plan or an Offering to
violate Section 423 of the Code. In the case of the Non-423 Component, an
Eligible Employee may be excluded from participation in the Plan or an Offering
if the Administrator has determined that participation of such Eligible Employee
is not advisable or practicable.

(d)    Limitations. Any provisions of the Plan to the contrary notwithstanding,
no Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company or any Parent
or Subsidiary of the Company and/or hold outstanding options to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate that exceeds twenty-five thousand dollars ($25,000)
worth of stock (determined at the Fair Market Value of the stock at the time
such option is granted) for each calendar year in which such option is
outstanding at any time, as determined in accordance with Section 423 of the
Code and the regulations thereunder.

4.    Offering Periods.

(a)    Frequency and Duration. The Administrator may establish Offering Periods
of such frequency and duration as it may from time to time determine as
appropriate.

(b)    First Offering Period. The first Offering Period under the Plan shall
commence with the first Trading Day on the later of November 15, 2018 and the
date following the date on which the stockholders of the Company approve the
Plan and shall end on the first Trading Day on or after November 14, 2019.

(c)    Successive Offering Periods. Unless the Administrator determines
otherwise, a new Offering Period shall commence on the first Trading Day
following the last Exercise Date of the immediately preceding Offering Period.

 

6



--------------------------------------------------------------------------------

(d)    Additional Offering Periods. At the discretion of the Committee,
additional Offering Periods may be conducted under the Plan. Such additional
Offering Periods may, but need not, qualify under Section 423 of the Code. The
Administrator shall determine the commencement and duration of each additional
Offering Period, and additional Offering Periods may be consecutive or
overlapping. The other terms and conditions of each additional Offering Period
shall be those set forth in this Plan document, with such changes or additional
features as the Administrator determines necessary to comply with Section 423 of
the Code (or any successor rule or provision or any other Applicable Law,
regulation or stock exchange rule). The Administrator shall have the power to
change the duration of Offering Periods (including the commencement dates
thereof) with respect to future Offerings without stockholder approval.

(e)    Offering Period Limit. No Offering Period may last more than twenty-seven
(27) months.

(f)    Applicable Offering Period. For purposes of calculating the Purchase
Price, the applicable Offering Period shall be determined as follows:

(A)    Once a Participant is enrolled in the Plan for an Offering Period, such
Offering Period shall continue to apply to him or her until the earliest of
(x) the end of such Offering Period, (y) the end of his or her participation
under Section 10 of the Plan or (z) re-enrollment for a subsequent Offering
Period under Paragraph (B), below.

(B)    In the event that the Fair Market Value of a share of Common Stock on the
first trading day of the Offering Period for which the Participant is enrolled
is higher than on the first trading day of any subsequent Offering Period, the
Participant shall automatically be re-enrolled for such subsequent Offering
Period.

5.    Participation.

(a)    First Offering Period. An Eligible Employee will be entitled to
participate in the first Offering Period pursuant to Section 3(a) of the Plan
only if such individual submits a subscription agreement authorizing
Contributions in a form determined by the Administrator (which may be similar to
the form attached hereto as Exhibit A) to the Company’s designated plan
administrator (i) no earlier than the effective date of the Form S-8
registration statement that registers the offer and sale of Common Stock under
this Plan and (ii) no later than ten (10) business days following the effective
date of such S-8 registration statement or such other period of time as the
Administrator may determine (the “Enrollment Window”).

(b)    Subsequent Offering Periods. An Eligible Employee may participate in the
Plan pursuant to Section 3(b) of the Plan by (i) submitting to the Company’s
stock administration office (or its designee), on or before a date determined by
the Administrator prior to an applicable Enrollment Date, a properly completed
subscription agreement authorizing Contributions in the form provided by the
Administrator for such purpose, or (ii) following an electronic or other
enrollment procedure determined by the Administrator.

 

7



--------------------------------------------------------------------------------

6.    Contributions.

(a)    At the time a Participant enrolls in the Plan pursuant to Section 5 of
the Plan, he or she will elect to have Contributions (in the form of payroll
deductions or otherwise, to the extent permitted by the Administrator) made on
each pay day during the Offering Period in an amount not exceeding fifteen
percent (15%) of the Compensation, which he or she receives on each pay day
during the Offering Period (for illustrative purposes, should a pay day occur on
an Exercise Date, a Participant will have any payroll deductions made on such
day applied to his or her account under the then-current Purchase Period or
Offering Period). The Administrator, in its sole discretion, may permit all
Participants in a specified Offering to contribute amounts to the Plan through
payment by cash, check or other means set forth in the subscription agreement
prior to each Exercise Date of each Purchase Period. A Participant’s
subscription agreement will remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.

(b)    In the event Contributions are made in the form of payroll deductions,
such payroll deductions for a Participant will commence on the first pay day
following the Enrollment Date and will end on the last pay day prior to the
Exercise Date of such Offering Period to which such authorization is applicable,
unless sooner terminated by the Participant as provided in Section 10 hereof;
provided, that for the first Offering Period, payroll deductions will commence
on the first pay day on or following the end of the Enrollment Window.

(c)    All Contributions made for a Participant will be credited to his or her
account under the Plan, and Contributions will be made in whole percentages of
Compensation only. A Participant may not make any additional payments into such
account.

(d)    A Participant may discontinue his or her participation in the Plan as
provided in Section 10 of the Plan. Except as may be permitted by the
Administrator, as determined in its sole discretion, a Participant may not
change the rate of his or her Contributions during an Offering Period.

(e)    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(d) hereof, a Participant’s
Contributions may be decreased to zero percent (0%) at any time during a
Purchase Period. Subject to Section 423(b)(8) of the Code and Section 3(d)
hereof, Contributions will recommence at the rate originally elected by the
Participant effective as of the beginning of the first Purchase Period scheduled
to end in the following calendar year, unless terminated by the Participant as
provided in Section 10 of the Plan.

(f)    Notwithstanding any provisions to the contrary in the Plan, the
Administrator may allow Eligible Employees to participate in the Plan via cash
contributions instead of payroll deductions if (i) payroll deductions are not
permitted under applicable local law, (ii) the Administrator determines that
cash contributions are permissible under Section 423 of the Code or (iii) for
Participants participating in the Non-423 Component.

 

8



--------------------------------------------------------------------------------

(g)    At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of (or any
other time that a taxable event related to the Plan occurs), the Participant
must make adequate provision for the Company’s or the Employer’s federal, state,
local or any other tax liability payable to any authority including taxes
imposed by jurisdictions outside of the U.S., national insurance, social
security or other tax withholding obligations, if any, which arise upon the
exercise of the option or the disposition of the Common Stock (or any other time
that a taxable event related to the Plan occurs). At any time, the Company or
the Employer may, but will not be obligated to, withhold from the Participant’s
compensation the amount necessary for the Company or the Employer to meet
applicable withholding obligations, including any withholding required to make
available to the Company or the Employer any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Eligible
Employee. In addition, the Company or the Employer may, but will not be
obligated to, withhold from the proceeds of the sale of Common Stock or any
other method of withholding the Company or the Employer deems appropriate to the
extent permitted by U.S. Treasury Regulation Section 1.423-2(f).

7.    Grant of Option. On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated prior to such
Exercise Date and retained in the Eligible Employee’s account as of the Exercise
Date by the applicable Purchase Price; provided, that in no event will an
Eligible Employee be permitted to purchase during each Purchase Period more than
2,500 shares of Common Stock and, during each Offering Period, more than 2,500
shares of Common Stock (subject, in each case, to any adjustment pursuant to
Section 19 of the Plan); provided, further, that such purchase will be subject
to the limitations set forth in Sections 3(d) and 13 of the Plan. The Eligible
Employee may accept the grant of such option (i) with respect to the first
Offering Period by submitting a properly completed subscription agreement in
accordance with the requirements of Section 5 of the Plan on or before the last
day of the Enrollment Window, and (ii) with respect to any subsequent Offering
Period under the Plan, by electing to participate in the Plan in accordance with
the requirements of Section 5 of the Plan. The Administrator may, for future
Offering Periods, increase or decrease, in its absolute discretion, the maximum
number of shares of Common Stock that an Eligible Employee may purchase during
each Purchase Period of an Offering Period. Exercise of the option will occur as
provided in Section 8, unless the Participant has withdrawn pursuant to
Section 10 of the Plan. To the extent not otherwise exercised in full, the
option will expire on the last day of the Offering Period.

8.    Exercise of Option.

(a)    Unless a Participant withdraws from the Plan as provided in Section 10 of
the Plan, his or her option for the purchase of shares of Common Stock will be
exercised automatically on the Exercise Date, and the maximum number of full
shares subject to the option will be purchased for such Participant at the
applicable Purchase Price with the accumulated Contributions from his or her
account. No fractional shares of Common Stock will be purchased; any
Contributions accumulated in a Participant’s account, which are not sufficient
to purchase a full share will be retained in the Participant’s account for the
subsequent Purchase Period or Offering Period, subject to earlier withdrawal by
the Participant as provided in Section 10. Any other funds left over in a
Participant’s account after the Exercise Date will be returned to the
Participant. During a Participant’s lifetime, a Participant’s option to purchase
shares hereunder is exercisable only by him or her.

 

9



--------------------------------------------------------------------------------

(b)    If the Administrator determines that, on a given Exercise Date, the
number of shares of Common Stock with respect to which options are to be
exercised may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Enrollment Date of the applicable
Offering Period, or (ii) the number of shares of Common Stock available for sale
under the Plan on such Exercise Date, the Administrator may in its sole
discretion (x) provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as will be practicable and
as it will determine in its sole discretion to be equitable among all
Participants exercising options to purchase Common Stock on such Exercise Date,
and continue all Offering Periods then in effect or (y) provide that the Company
will make a pro rata allocation of the shares available for purchase on such
Enrollment Date or Exercise Date, as applicable, in as uniform a manner as will
be practicable and as it will determine in its sole discretion to be equitable
among all participants exercising options to purchase Common Stock on such
Exercise Date, and terminate any or all Offering Periods then in effect pursuant
to Section 20 of the Plan. The Company may make a pro rata allocation of the
shares available on the Enrollment Date of any applicable Offering Period
pursuant to the preceding sentence, notwithstanding any authorization of
additional shares for issuance under the Plan by the Company’s stockholders
subsequent to such Enrollment Date.

(c)    Further, with respect to any Offering under the Non-423 Component that is
made to Participants of Designated Companies within the European Economic Area
(the “EEA”), if a prospectus may be required to be filed in accordance with EU
Prospectus Directive No. 2003/71/EC, as currently and hereinafter amended (the
“EU Prospectus Directive”), then until such time as a valid prospectus is on
file or a prospectus is not required or is no longer required under the EU
Prospectus Directive in connection with such Offerings under the Plan, the total
Purchase Price payable for the aggregate number of shares of Common Stock
offered under this Plan under all Offerings that are not otherwise exempt from
the EU Prospectus Directive made to Participants of Designated Companies within
the EEA for any twelve (12)-month period shall not exceed EUR 5 million (the
“EEA Limit”). If the Administrator determines that, on a given Enrollment Date,
the total Purchase Price payable for the number of shares of Common Stock with
respect to which options are to be exercised may cause the EEA Limit to be
exceeded, the Administrator may in its sole discretion (x) provide that the
Company will make a pro rata allocation of the shares of Common Stock available
for purchase and under the EEA Limit on such Enrollment Date, as applicable, in
as uniform a manner as will be practicable and as it will determine in its sole
discretion to be equitable among all Participants of Designated Companies within
the EEA exercising options to purchase Common Stock by reference to the Offering
Period beginning on that Enrollment Date, and continue all Offering Periods then
in effect or (y) provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase and under the EEA Limit on such
Enrollment Date, as applicable, in as uniform a manner as will be practicable
and as it will determine in its sole discretion to be equitable among all
Participants of Designated Companies within the EEA exercising options to
purchase Common Stock by reference to the Offering Period beginning on that
Enrollment Date, and terminate any or all Offering Periods then in effect
pursuant to Section 20 of the Plan.

 

10



--------------------------------------------------------------------------------

9.    Delivery. As soon as reasonably practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator. The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer. The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares. No Participant will have any voting, dividend, or
other stockholder rights with respect to shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the Participant as provided in this Section 9 of the Plan.

10.    Withdrawal.

(a)    A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s stock
administration office (or its designee) a written notice of withdrawal in the
form determined by the Administrator for such purpose (which may be similar to
the form attached hereto as Exhibit B), or (ii) following an electronic or other
withdrawal procedure determined by the Administrator; provided, that, a
Participant may not withdraw during any blackout period applicable to such
Participant. All of the Participant’s Contributions credited to his or her
account will be paid to such Participant promptly after receipt of notice of
withdrawal and such Participant’s option for the Offering Period will be
automatically terminated, and no further Contributions for the purchase of
shares will be made for such Offering Period. If a Participant withdraws from an
Offering Period, Contributions will not resume at the beginning of the
succeeding Offering Period, unless the Participant re-enrolls in the Plan in
accordance with the provisions of Section 5 of the Plan.

(b)    A Participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the Participant
withdraws.

11.    Termination of Employment. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such Participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such Participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15 of the
Plan, and such Participant’s option will be automatically terminated. Unless
determined otherwise by the Administrator in a manner that, with respect to an
Offering under the 423 Component, is permitted by, and compliant with,
Section 423 of the Code, a Participant whose employment transfers between
entities through a termination with an immediate rehire (with no break in
service) by the Company or a Designated Company shall not be treated as
terminated under the Plan; however, no Participant shall be deemed to switch
from an Offering under the Non-423 Component to an Offering under the 423
Component or vice versa unless (and then only to the extent) such switch would
not cause the 423 Component or any Option thereunder to fail to comply with
Section 423 of the Code.

 

11



--------------------------------------------------------------------------------

12.    Interest. No interest will accrue on the Contributions of a participant
in the Plan, except as may be required by Applicable Law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, shall,
with respect to Offerings under the 423 Component, apply to all Participants in
the relevant Offering, except to the extent otherwise permitted by U.S. Treasury
Regulation Section 1.423-2(f).

13.    Stock.

(a)    Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Common Stock that
will be made available for sale under the Plan will be 1,100,000 shares of
Common Stock.

(b)    Until the Shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
Participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.

(c)    Shares of Common Stock to be delivered to a Participant under the Plan
will be registered in the name of the Participant or in the name of the
Participant and his or her spouse.

14.    Administration. The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws. The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to designate
separate Offerings under the Plan, to designate Subsidiaries and Affiliates as
participating in the 423 Component or Non-423 Component, to determine
eligibility, to adjudicate all disputed claims filed under the Plan and to
establish such procedures that it deems necessary for the administration of the
Plan (including, without limitation, to adopt such procedures and sub-plans as
are necessary or appropriate to permit the participation in the Plan by
employees who are foreign nationals or employed outside the U.S., the terms of
which sub-plans may take precedence over other provisions of this Plan, with the
exception of Section 13(a) hereof, but unless otherwise superseded by the terms
of such sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan). Unless otherwise determined by the Administrator, the employees
eligible to participate in each sub-plan will participate in a separate Offering
and will be in the Non-423 Component, unless such designation would cause the
423 Component to violate the requirements of Section 423 of the Code. Without
limiting the generality of the foregoing, the Administrator is specifically
authorized to adopt rules and procedures regarding eligibility to participate,
the definition of Compensation, handling of Contributions, making of
Contributions to the Plan (including, without limitation, in forms other than
payroll deductions), establishment of bank or trust accounts to hold
Contributions, payment of interest, conversion of local currency, obligations to
pay payroll tax, determination of beneficiary designation requirements,
withholding procedures and handling of stock certificates that vary with
applicable local requirements. The Administrator also is authorized to determine
that, to the extent permitted by U.S. Treasury

 

12



--------------------------------------------------------------------------------

Regulation Section 1.423-2(f), the terms of an option granted under the Plan or
an Offering to citizens or residents of a non-U.S. jurisdiction will be less
favorable than the terms of options granted under the Plan or the same Offering
to employees resident solely in the U.S. Every finding, decision and
determination made by the Administrator will, to the full extent permitted by
law, be final and binding upon all parties.

15.    Designation of Beneficiary.

(a)    If permitted by the Administrator, a Participant may file a designation
of a beneficiary who is to receive any shares of Common Stock and cash, if any,
from the Participant’s account under the Plan in the event of such Participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such Participant of such shares and cash. In addition, if
permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the option.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent will be required for such designation to be effective.

(b)    Such designation of beneficiary may be changed by the Participant at any
time by notice in a form determined by the Administrator. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company will deliver such shares and/or cash to the executor or administrator of
the estate of the Participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the Participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.

(c)    All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time. Notwithstanding Sections 15(a)
and (b) above, the Company and/or the Administrator may decide not to permit
such designations by Participants in non-U.S. jurisdictions to the extent
permitted by U.S. Treasury Regulation Section 1.423-2(f).

16.    Transferability. Neither Contributions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition will be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.

17.    Use of Funds. The Company may use all Contributions received or held by
it under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such Contributions except under Offerings or for
Participants in the Non-423 Component for which Applicable Laws require that
Contributions to the Plan by Participants be segregated from the Company’s
general corporate funds and/or deposited with an independent third party. Until
shares of Common Stock are issued, Participants will only have the rights of an
unsecured creditor with respect to such shares.

 

13



--------------------------------------------------------------------------------

18.    Reports. Individual accounts will be maintained for each Participant in
the Plan. Statements of account will be given to participating Eligible
Employees at least annually, which statements will set forth the amounts of
Contributions, the Purchase Price, the number of shares of Common Stock
purchased and the remaining cash balance, if any.

19.    Adjustments, Dissolution, Liquidation, Merger or Change in Control.

(a)    Adjustments. In the event that any subdivision or consolidation of
outstanding shares of Common Stock, declaration of a dividend payable in shares
of Common Stock or other stock split, other recapitalization or capital
reorganization of the Company, any consolidation or merger of the Company with
another corporation or entity, the adoption by the Company of any plan of
exchange affecting the Common Stock or any distribution to holders of Common
Stock of securities or property (other than normal cash dividends or dividends
payable in Common Stock), the Administrator, in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, will, in such manner as it may deem equitable, adjust the number
and class of Common Stock that may be delivered under the Plan, the Purchase
Price per share and the number of shares of Common Stock covered by each option
under the Plan that has not yet been exercised, and the numerical limits of
Sections 7 and 13 of the Plan.

(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each Participant in writing or electronically, prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

(c)    Merger or Change in Control. In the event of a merger or Change in
Control, each outstanding option will be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period with respect to which
such option relates will be shortened by setting a New Exercise Date on which
such Offering Period shall end. The New Exercise Date will occur before the date
of the Company’s proposed merger or Change in Control. The Administrator will
notify each Participant in writing or electronically prior to the New Exercise
Date, that the Exercise Date for the Participant’s option has been changed to
the New Exercise Date and that the Participant’s option will be exercised
automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.

 

14



--------------------------------------------------------------------------------

20.    Amendment or Termination.

(a)    The Board or the Administrator, in its sole discretion, may amend,
suspend, or terminate the Plan, or any part thereof, at any time and for any
reason. If the Plan is terminated, the Board or the Administrator, in its
discretion, may elect to terminate all outstanding Offering Periods either
immediately or upon completion of the purchase of shares of Common Stock on the
next Exercise Date (which may be sooner than originally scheduled, if determined
by the Administrator in its discretion), or may elect to permit Offering Periods
to expire in accordance with their terms (and subject to any adjustment pursuant
to Section 19 hereof). If the Offering Periods are terminated prior to
expiration, all amounts then credited to Participants’ accounts that have not
been used to purchase shares of Common Stock will be returned to the
Participants (without interest thereon, except as otherwise required under
Applicable Laws, as further set forth in Section 12 hereof) as soon as
administratively practicable.

(b)    Without stockholder consent and without limiting Section 20(a) hereof,
the Administrator will be entitled to change the Offering Periods or Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit Contributions in excess of the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of properly
completed Contribution elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with Contribution amounts, and establish such other limitations or
procedures as the Administrator determines in its sole discretion advisable that
are consistent with the Plan.

(c)    In the event the Administrator determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

(i)    amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto), including with respect to an Offering Period
underway at the time;

(ii)    altering the Purchase Price for any Offering Period or Purchase Period
including an Offering Period or Purchase Period underway at the time of the
change in Purchase Price;

(iii)    shortening any Offering Period or Purchase Period by setting a New
Exercise Date, including an Offering Period or Purchase Period underway at the
time of the Administrator action;

(iv)    reducing the maximum percentage of Compensation a Participant may elect
to set aside as Contributions; and

 

15



--------------------------------------------------------------------------------

(v)    reducing the maximum number of shares of Common Stock a Participant may
purchase during any Offering Period or Purchase Period.

Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participants.

21.    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.

22.    Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23.    Restrictions on Sale. Unless another period is designated by the
Administrator in advance of the Enrollment Date of an Offering Period, as
discussed below, any shares of Common Stock purchased under the Plan may not be
sold, transferred or otherwise disposed of by a Participant (or such
Participant’s legal representative or estate, as applicable) for twelve
(12) months following the applicable Exercise Date (the “Restricted Period”).
The Administrator may, in its sole discretion, place additional restrictions on
the sale or transfer of shares of Common Stock purchased under the Plan during
any Offering Period (including the designation of a new Restricted Period) by
notice to all Participants of the nature of such restrictions given in advance
of the Enrollment Date of such Offering Period. The additional restrictions may,
among other things, change the Restricted Period to a period of up to two years
from the Exercise Date, subject to such exceptions as the Administrator may
determine (e.g., termination of employment with the Employer). Any certificates
issued for shares that are restricted pursuant to this Section 23, shall, in the
discretion of the Administrator, contain a legend disclosing the nature and
duration of the restriction (including a description of the Restricted Period).
Any such restrictions and exceptions determined by the Administrator shall be
applicable equally to all shares of Common Stock purchased during the Offering
Period for which the restrictions are first applicable. In addition, the
Restricted Period and such other restrictions and exceptions applicable to the
Common Stock shall remain applicable during, subsequent Offering Periods unless
otherwise determined by the Administrator. If the Administrator should change or
eliminate any restrictions for a subsequent Offering Period, notice of such
action shall be given to all Participants.

 

16



--------------------------------------------------------------------------------

24.    Code Section 409A. The 423 Component of the Plan is exempt from the
application of Code Section 409A and any ambiguities herein will be interpreted
to so be exempt from Code Section 409A. In furtherance of the foregoing and
notwithstanding any provision in the Plan to the contrary, if the Administrator
determines that an option granted under the Plan may be subject to Code
Section 409A or that any provision in the Plan would cause an option under the
Plan to be subject to Code Section 409A, the Administrator may amend the terms
of the Plan and/or of an outstanding option granted under the Plan, or take such
other action the Administrator determines is necessary or appropriate, in each
case, without the Participant’s consent, to exempt any outstanding option or
future option that may be granted under the Plan from or to allow any such
options to comply with Code Section 409A, but only to the extent any such
amendments or action by the Administrator would not violate Code Section 409A.
Notwithstanding the foregoing, the Company shall have no liability to a
Participant or any other party if the option to purchase Common Stock under the
Plan that is intended to be exempt from or compliant with Code Section 409A is
not so exempt or compliant or for any action taken by the Administrator with
respect thereto. The Company makes no representation that the option to purchase
Common Stock under the Plan is compliant with Code Section 409A.

25.    Term of Plan. The Plan will become effective upon the earlier to occur of
its adoption by the Committee or its approval by the stockholders of the
Company. It will continue in effect for a term of ten years, unless sooner
terminated under Section 20 of the Plan.

26.    Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months before or after the date
the Plan is adopted by the Committee. Such stockholder approval will be obtained
in the manner and to the degree required under Applicable Laws.

27.    Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware (except its choice-of-law provisions).

28.    No Right to Employment. Participation in the Plan by a Participant shall
not be construed as giving a Participant the right to be retained as an employee
of the Company or a Subsidiary or Affiliate, as applicable. Furthermore, the
Employer may dismiss a Participant from employment at any time, free from any
liability or any claim under the Plan.

29.    Severability. If any provision of the Plan is or becomes or is deemed to
be invalid, illegal, or unenforceable for any reason in any jurisdiction or as
to any Participant, such invalidity, illegality or unenforceability shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as to such jurisdiction or Participant as if the invalid, illegal or
unenforceable provision had not been included.

30.    Compliance with Applicable Laws. The terms of this Plan are intended to
comply with all Applicable Laws and will be construed accordingly.

31.    Jurisdiction; Waiver of Jury Trial. Any suit, action or proceeding with
respect to the Plan, or any judgment entered by any court of competent
jurisdiction in respect of any thereof, shall be resolved only in the courts of
the State of Delaware and the appellate courts having jurisdiction of appeals in
such courts. In that context, and without limiting the generality

 

17



--------------------------------------------------------------------------------

of the foregoing, the Company and each Participant shall irrevocably and
unconditionally (a) submit in any proceeding relating to the Plan or any option,
or for the recognition and enforcement of any judgment in respect thereof (a
“Proceeding”), to the exclusive jurisdiction of the courts of the State of
Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agree that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (b) consent that any such Proceeding may and shall
be brought in such courts and waives any objection that the Company and each
Participant may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agree not to plead or claim the same, (c) waive all right
to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to the Plan or any option, (d) agree that
service of process in any such Proceeding may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party, in the case of a Participant, at the
Participant’s address shown in the books and records of the Company or, in the
case of the Company, at the Company’s principal offices, attention General
Counsel, and (e) agree that nothing in the Plan shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Delaware.

 

18